This is an ordinary action at law based upon a promissory note. The answer contained two separate counts or divisions which set forth inconsistent defenses. The petition was verified, hence, it was necessary to verify the answer.
Section 11199 of the Code of Iowa, 1935, provides:
"Inconsistent defenses — verification. Inconsistent defenses may be stated in the same answer or reply, and when a verification is required, it must be to the effect that the party believes one or the other to be true, but cannot determine which."
The defendant, in verifying his answer, failed to comply with the foregoing section of the Code; hence, his answer was vulnerable to a motion to strike.
Code section 11168 provides:
"Failure to verify. If a pleading is not duly verified, it may be stricken out on motion; * * *
The verification to the answer, in the instant case, reads as follows:
"State of Iowa. Johnson County, ss:
"I, H.F. Bleifuss, on oath state that I am the defendant above named, that I have read the foregoing answer and am familiar with the contents thereof, and that the statements therein contained are true to the best of my knowledge, information and belief.
"H.F. Bleifuss.
"Subscribed in my presence and sworn to before me by H.F. Bleifuss this 9th day of April, 1938.
"Edward F. Rate,
"Notary Public in and for Johnson County, Iowa. (NOTARIAL SEAL)."
Unless we are to ignore the plain provisions of the statutory *Page 667 
law enacted by the legislature, the ruling of the trial court must be affirmed. — Affirmed.
MITCHELL, C.J., and BLISS, HALE, SAGER, and MILLER, JJ., concur.